Name: 81/1033/EEC: Commission Decision of 16 November 1981 concerning the clearance of the accounts presented by the Federal Republic of Germany in respect of the European Agricultural Guidance and Guarantee Fund, Guarantee Section, expenditure for 1974 (Only the German text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1981-12-30

 Avis juridique important|31981D103381/1033/EEC: Commission Decision of 16 November 1981 concerning the clearance of the accounts presented by the Federal Republic of Germany in respect of the European Agricultural Guidance and Guarantee Fund, Guarantee Section, expenditure for 1974 (Only the German text is authentic) Official Journal L 375 , 30/12/1981 P. 0005 - 0006+++++( 1 ) OJ NO L 94 , 28 . 4 . 1970 , P . 13 . ( 2 ) OJ NO L 367 , 31 . 12 . 1980 , P . 87 . ( 3 ) OJ NO L 186 , 16 . 8 . 1972 , P . 1 . COMMISSION DECISION OF 16 NOVEMBER 1981 CONCERNING THE CLEARANCE OF THE ACCOUNTS PRESENTED BY THE FEDERAL REPUBLIC OF GERMANY IN RESPECT OF THE EUROPEAN AGRICULTURAL GUIDANCE AND GUARANTEE FUND , GUARANTEE SECTION , EXPENDITURE FOR 1974 ( ONLY THE GERMAN TEXT IS AUTHENTIC ) ( 81/1033/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL REGULATION ( EEC ) NO 729/70 OF 21 APRIL 1970 ON THE FINANCING OF THE COMMON AGRICULTURAL POLICY ( 1 ) , AS LAST AMENDED BY REGULATION ( EEC ) NO 3509/80 ( 2 ) , AND IN PARTICULAR ARTICLE 5 ( 2 ) THEREOF , AFTER CONSULTING THE FUND COMMITTEE ; WHEREAS , UNDER ARTICLE 5 ( 2 ) ( B ) OF REGULATION ( EEC ) NO 729/70 , THE COMMISSION , ON THE BASIS OF THE ANNUAL ACCOUNTS PRESENTED BY THE MEMBER STATES , SHALL CLEAR THE ACCOUNTS OF THE AUTHORITIES AND BODIES REFERRED TO IN ARTICLE 4 OF THAT REGULATION ; WHEREAS THE FEDERAL REPUBLIC OF GERMANY HAS TRANSMITTED TO THE COMMISSION THE DOCUMENTS REQUIRED TO CLEAR THE ACCOUNTS FOR 1974 ; WHEREAS THE LATTER HAS CARRIED OUT ON-THE-SPOT INSPECTIONS PROVIDED FOR IN ARTICLE 9 ( 2 ) OF REGULATION ( EEC ) NO 729/70 ; WHEREAS , HOWEVER , IT HAS NOT BEEN POSSIBLE FOR THE COMMISSION TO ASCERTAIN THAT SEPARATE ACCOUNTS HAVE BEEN KEPT FOR EXPENDITURE FROM THE FUND , GUARANTEE SECTION ; WHEREAS ARTICLE 8 OF COMMISSION REGULATION ( EEC ) NO 1723/72 OF 26 JULY 1972 ON THE CLEARANCE OF THE ACCOUNTS OF THE EUROPEAN AGRICULTURAL GUIDANCE AND GUARANTEE FUND , GUARANTEE SECTION ( 3 ) , PROVIDES THAT THE DECISION TO CLEAR THE ACCOUNTS SHALL INCLUDE THE DETERMINATION OF THE AMOUNT OF EXPENDITURE INCURRED IN EACH MEMBER STATE DURING THE YEAR IN QUESTION RECOGNIZED AS CHARGEABLE TO THE FUND , GUARANTEE SECTION , AND ALSO THE DETERMINATION OF THE AMOUNT OF THE COMMUNITY'S FINANCIAL RESOURCES STILL AVAILABLE TO EACH MEMBER STATE ; WHEREAS , UNDER ARTICLES 2 AND 3 OF REGULATION ( EEC ) NO 729/70 , ONLY REFUNDS ON EXPORTS TO NON-MEMBER COUNTRIES AND INTERVENTION INTENDED TO STABILIZE AGRICULTURAL MARKETS , RESPECTIVELY GRANTED AND UNDERTAKEN ACCORDING TO COMMUNITY RULES WITHIN THE FRAMEWORK OF THE COMMON ORGANIZATION OF AGRICULTURAL MARKETS , MAY BE FINANCED ; WHEREAS THE INSPECTIONS CARRIED OUT SHOW THAT A PART OF THE EXPENDITURE DECLARED AMOUNTING TO DM 17 681 510.94 DOES NOT SATISFY THE REQUIREMENTS OF THESE PROVISIONS AND THEREFORE CANNOT BE FINANCED ; WHEREAS THE MEMBER STATE HAS BEEN FULLY INFORMED OF THIS DEDUCTION AND HAS BEEN ABLE TO GIVE ITS VIEWS THEREON ; WHEREAS , AS REGARDS THE PUBLIC STORAGE OF BEEF , A PART OF THE EXPENDITURE AMOUNTING TO DM 94 862.12 CANNOT AT THIS STAGE BE ACCEPTED FOR FINANCING IN VIEW OF THE NEED TO GIVE THE MATTER FURTHER STUDY AND MAY SUBSEQUENTLY BE RECOGNIZED NOT LATER THAN THE CLEARANCE OF THE 1976 ACCOUNTS , HAS ADOPTED THIS DECISION : ARTICLE 1 1 . THE TOTAL EXPENDITURE BY THE FEDERAL REPUBLIC OF GERMANY RECOGNIZED AS CHARGEABLE TO THE EUROPEAN AGRICULTURAL GUIDANCE AND GUARANTEE FUND , GUARANTEE SECTION , IN RESPECT OF THE 1974 FINANCIAL YEAR AMOUNTS TO DM 2 101 350 638.89 . 2 . THE ACCOUNTS OF THE AUTHORITIES AND BODIES AUTHORIZED BY THE FEDERAL REPUBLIC OF GERMANY TO PAY THE EXPENDITURE FINANCED BY THE FUND , GUARANTEE SECTION , DURING THE 1974 FINANCIAL YEAR SHALL BE CLEARED AS INDICATED IN THE ANNEX . ARTICLE 2 THIS DECISION IS ADDRESSED TO THE FEDERAL REPUBLIC OF GERMANY DONE AT BRUSSELS , 16 NOVEMBER 1981 . FOR THE COMMISSION POUL DALSAGER MEMBER OF THE COMMISSION ANNEX CLEARANCE OF THE ACCOUNTS OF THE DEPARTMENTS AND AGENCIES AUTHORIZED IN THE FEDERAL REPUBLIC OF GERMANY TO PAY THE EXPENDITURE FINANCED BY THE EAGGF , GUARANTEE SECTION , FOR 1974 ( DM ) 1 . FUNDS AVAILABLE AFTER CLEARANCE OF THE ACCOUNTS FOR 1973 - 2 114 679.76 2 . ADVANCES RECEIVED FOR 1974 2 288 232 000.00 3 . TOTAL AVAILABLE TO COVER EXPENDITURE FOR 1974 2 286 117 320.24 4 . EXPENDITURE INCURRED IN 1974 AND CHARGED AGAINST THE EAGGF , GUARANTEE SECTION - BUNDESKASSE HAMBURG-JONAS 401 425 035.51 - EINFUHR - UND VORRATSSTELLE FUER GETREIDE 85 633 878.17 - EINFUHR - UND VORRATSSTELLE FUER FETTE 631 805 162.15 - EINFUHR - UND VORRATSSTELLE FUER ZUCKER 69 582 096.23 - EINFUHR - UND VORRATSSTELLE FUER SCHLACHTVIEH 324 195 984.45 - BUNDESAMT FUER ERNAEHRUNG UND FORSTEN 588 708 482.38 TOTAL 2 101 350 638.89 5 . FUNDS AVAILABLE AFTER CLEARANCE OF THE ACCOUNTS FOR 1974 184 766 681.35